Exhibit 13.1 - B - 59 - CERTIFICATION Under 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In accordance with 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Comamtech Inc. (the “Company”) do hereby certify, to such officers’ knowledge, that: (1)The Annual Report on Form 20-F for the year ended December 31, 2010 of the Company (“Form 20-F”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 31, 2011 By:s/s Marc Ferland Marc Ferland Chairman , President and Chief Executive Officer Date:March 31, 2011 By:s/s Jean-Rock Fournier Jean Roch Fournier Executive Vice President and Chief Financial Officer
